Citation Nr: 0630457	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to the service-connected right 
ear otitis media.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  A transcript of the hearing has been 
made and is associated with the claims file

The claim for service connection for bilateral hearing loss 
was denied in a July 1995 rating decision, which the veteran 
did not appeal.  In adjudicating the veteran's claim to 
reopen this previously denied claim the RO, in January 2002 
determined that the evidence submitted, while new, was not 
material, and declined to reopen the claim.  In December 
2003, the RO issued another rating decision, finding that 
additional evidence the veteran submitted was both new and 
material and reopened the claim; but ultimately denied 
entitlement to service connection on the merits.  
Notwithstanding, the Board must determine whether new and 
material evidence has been presented prior to consideration 
of a previously adjudicated claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is as phrased on 
the first page of this decision.  

In September 2006, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his case on the docket, due 
to his advanced age.

The veteran has submitted claims for entitlement to service 
connection for bilateral tinnitus.  This claim is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss and service connection for bilateral hearing 
loss, as secondary to the service-connected right ear otitis 
media are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a  July 1995 rating decision, the RO declined to 
reopen the previously denied claim for bilateral hearing 
loss.  The veteran did not appeal this rating decision.

2.  Since July 1995, the RO has received evidence that is new 
and material as to the issue of service connection for 
bilateral hearing loss in that the evidence was not 
previously of record and relates to an unestablished fact-
here the etiological relationship between the veteran's 
active service and his currently manifested bilateral hearing 
loss-such that this evidence creates a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision declining to reopen the 
previously denied claim for entitlement to service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.302(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for bilateral hearing loss is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (effective 
from August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

New and Material Evidence

In December 2001 the RO received a copy of an audiological 
examination conducted concerning the veteran, dated in 
December 2001.  The report shows that the veteran was then 
diagnosed with moderate sloping to severely profound 
sensorineural hearing loss, left greater than right.  The RO 
interpreted this as a claim to reopen the previously denied 
claim for service connection for bilateral hearing loss.  
After review of the record, the Board finds that the veteran 
has submitted new and material evidence, and accordingly, 
grants the veteran's claim to reopen the previously denied 
claim.

In a July 1995 rating decision, the RO declined to reopen the 
previously denied claim for bilateral hearing loss.  In 
arriving at this decision, the RO observed that the claim had 
been denied in previous Board decision, dated in February 
1982.  The Board decision found that while the evidence 
revealed that the veteran had been treated during his active 
service for ear conditions, he had not been shown to exhibit 
chronic hearing loss in service or within a year after 
discharge from active service.  Treatment in service was for 
otitis externa of the right ear, and hearing acuity was 
reported to be within normal limits at discharge from active 
service.  Bilateral sensorineural hearing loss was not 
diagnosed clinically until many years after discharge from 
active service and the evidence was not found to establish an 
etiological relationship between active service and the 
diagnosed bilateral hearing loss.  Therefore, the medical 
evidence could not be found to demonstrate that the diagnosed 
bilateral hearing loss was incurred in or aggravated by 
active service, or that it could otherwise be presumptively 
service connected.  The July 1995 rating decision found that 
the veteran had not submitted evidence showing either an 
etiological relationship between active service and the 
currently diagnosed bilateral hearing loss, or onset of 
bilateral hearing loss within the presumptive period.  The RO 
therefore declined to reopen the previously denied claim.  
The veteran did not appeal this rating decision. 

A claimant must file a notice of disagreement with a 
determination of the agency of original jurisdiction within 
one year from the date of notification of the determination 
to him or her.  Otherwise, that determination becomes final.  
38 C.F.R. § 20.302 (2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
July 1995 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (effective from August 29, 
2001).  

In the present case, the veteran has presented two opinions 
by private treating physicians showing that his currently 
manifested hearing loss is the result of his active service.  
The first is dated in July 2003.  The physician's name is not 
legible, but the veteran testified before the undersigned 
Veterans' Law Judge in August 2006 that the physician 
offering the statement is Dr. Gillon.  In his statement, the 
physician observed that the veteran's history of bilateral 
hearing loss was documented clearly to 1943, and shows that 
his hearing loss has declined steadily since the end of WWII.  
The physician stated it is his opinion that the veteran's 
hearing impairment is most probably related to the explosions 
he encountered during the war.  The second is dated in August 
2003 and proffered by Gerald P. Rosen, M.D., F.R.C.S.C., 
F.A.C.S., Associate Professor, Department of Otolaryngology-
Head and Neck Surgery.  Similar to the opinion of Dr. Gillon, 
Dr. Rosen notes that the veteran presents with significant 
history of military noise exposure.  The physician observed 
the veteran to have slight scarring in his eardrums and to 
demonstrate high-tone sensorineural hearing loss in a 
configuration compatible to noise exposure.  The physician 
opined that the veteran's bilateral hearing loss is therefore 
related to military noise exposure.  The veteran testified in 
August 2006 that he reported his post-service, civilian work-
related noise exposure to his treating physicians.

In addition, the Board notes that the December 2001 VA 
audiological report contains a handwritten notation by the 
examiner that the veteran's hearing loss likely began as the 
result of service-related noise.  

This evidence was not of record at the time of the July 1995 
rating decision.

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
he seeks to reopen.  Rather, this evidence provides medical 
opinions linking the currently diagnosed bilateral hearing 
impairment to the veteran's active service.  The private 
opinions specifically link the hearing impairment to the 
explosions, or acoustic trauma, that the veteran encountered 
during active service.  Hence, this evidence is both new and 
relevant to the issue.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To that extent only, the claim is granted.


REMAND

In the present case, the veteran argues that service 
connection is warranted for bilateral hearing loss, either as 
directly related to acoustic trauma he experienced during 
active service, or as the result of his currently service-
connected right ear otitis media.  However, the claims file 
also demonstrates that the veteran was exposed to noise in 
his post-service, civilian occupation as a train conductor-a 
position he reportedly held for 31 years.  In VA examinations 
dated in September 2003 and June 2004, the examiner indicated 
that he believed the noise exposure the veteran experienced 
from his post-service, civilian, position was more likely the 
cause of his hearing impairment.

In an effort to resolve the conflicting opinions, further VA 
examination was scheduled, and the veteran testified in 
August 2006 that he not only presented for the scheduled 
examination, but that he was receiving treatment for his 
hearing impairment, to include hearing aids, from VA.  These 
records are not present in the claims file before the Board.  
They must be obtained or, in the alternative, further VA 
examination must be scheduled.  See 38 C.F.R. § 3.159 (c)(4) 
(2006).

It is noted that available service personnel and medical 
records place the veteran on board the USS Tennessee (BB-43) 
from at least May 1944 through June 1945.  During this time, 
the USS Tennessee participated in bombardments of Tarawa, 
Kwajalein, Eniwetok, New Ireland, Saipan, Guam, Tinian, 
Anguar and Pelieu, as well as the Leyte invasion, the battle 
for Iwo Jima, and Okinawa.  The USS Tennessee also took enemy 
fire.  She was damaged by Japanese counter-fire while 
attacking Saipan, and was hit by a suicide plane in April 
1945.  The veteran testified that his primary duty during 
active service was as the fuse setter for the five inch, 38 
caliber guns on the ship.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Ensure that the veteran has been 
provided appropriate VCAA notice.

2.  Obtain any and all records of 
treatment accorded the veteran at the VA 
Medical Center (VAMC) in Cleveland, Ohio 
and Ann Arbor, Michigan from 2000 to the 
present, and from any other VA and non-VA 
facility the veteran may identify.  Obtain 
release of private medical records where 
appropriate.  In particular, please obtain 
the report of VA examination the veteran 
testified he underwent in July 2006 at the 
VAMC in Ann Arbor, Michigan.

3.  After completing #1-2, above, if the 
July 2006 VA examination cannot be located 
or if another examination is indicated, 
make arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and etiology 
of his manifested bilateral hearing loss.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, the veteran's 
testimony before the undersigned Veterans 
Law Judge, and a copy of this decision and 
remand, must be sent to the examiners for 
review.  The examiner should summarize the 
medical history, including the onset and 
course of any bilateral hearing 
impairment; describe any current symptoms 
and manifestations attributed to bilateral 
hearing impairment; provide diagnoses for 
any and all hearing pathology identified.  

The examiner is asked to provide opinions 
for the following questions:

(1)	Is it very likely, as least as 
likely as not, or highly unlikely that 
any manifested bilateral hearing loss 
is in whole or in part the result of 
the veteran's active service, or any 
incident thereof, to include exposure 
to acoustic trauma as he has described, 
or 
(2)	Is it very likely, as least as 
likely as not, or highly unlikely that 
any bilateral hearing loss had its 
onset during active service or in the 
presumptive one-year period following 
discharge from service, or
(3)	In the alternative, is it very 
likely, as least as likely as not, or 
highly unlikely that any bilateral 
hearing loss is in whole or in part the 
result of the service-connected right 
ear otitis media?

The examiner is asked to provide a 
complete rationale for the opinion, with 
reference to the private opinions 
proffered in July and August 2003, the VA 
audiologist's opinio dated in December 
2001, and the VA examiner's September 2003 
and June 2004 opinions.  If the examiner 
is unable to make an opinion, he or she 
should so state. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral hearing impairment, both as 
directly related to service and as 
secondary to the service-connected right 
ear otitis media, with application of all 
appropriate laws and regulations, to 
include consideration of Falk, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


